



COURT OF APPEAL FOR ONTARIO

CITATION: Ever Fresh Direct Foods Inc. v. Jamia Islamia
    Canada Ltd., 2014 ONCA 898

DATE: 20141215

DOCKET: C58628

Laskin, Cronk and Pepall JJ.A.

BETWEEN

Ever Fresh Direct Foods Inc.

Applicant

(Appellant)

and

Jamia Islamia Canada Ltd.

Respondent

(Respondent)

Ronald Birken, for the appellant

Anser Farooq, for the respondent

Heard and released orally: December 5, 2014

On appeal from the composite order of Justice K. Barnes of
    the Superior Court of Justice, dated March 17, 2014, May 13, 2014 and June 26,
    2014.

ENDORSEMENT

[1]

We see no basis for interference with the motion judges contempt
    findings.  The challenged findings were supported by the evidentiary record
    before the motion judge and, in significant part, were grounded on his adverse
    credibility findings.

[2]

We agree with the appellant, however, that some reduction of the motion
    judges $40,000 award in favour of the respondent for the costs of the contempt
    motion is necessary.  The respondent acknowledges that the amount sought by it
    and awarded by the motion judge was on the full indemnity scale.  Further, the
    amount awarded was in excess of the respondents claimed costs and almost four
    times the amount of the appellants costs on the contempt motion.  In the
    circumstances, the costs awarded to the respondent on the contempt motion are
    reduced to the total amount of $25,000.

[3]

In addition, the parties request that the amount of costs awarded in
    paragraphs 8, 9 and 10 of the motion judges composite order dated March 17,
    2014, May 13, 2014 and June 26, 2014 be confirmed in the total amount of
    $11,300 and we so order.

[4]

In all other respects, the motion judges costs rulings are also
    confirmed.

[5]

The appeal, therefore, is allowed in part in accordance with these
    reasons.  There are no costs awarded on this appeal.

John Laskin J.A.

E.A. Cronk J.A.

S.E. Pepall J.A.


